Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155239(70)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 155239
  v                                                                 COA: 332946
                                                                    Wayne CC: 10-002907-FC
  JONATHAN DAVID HEWITT-EL, a/k/a
  JONATHAN DAVID HEWITT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its supplemental brief is GRANTED. The brief submitted on January 22,
  2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 26, 2018

                                                                               Clerk